782 N.W.2d 475 (2006)
474 Mich. 1109
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alexander ACEVAL, Defendant-Appellant.
Docket No. 130784. COA No. 269198.
Supreme Court of Michigan.
April 7, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 24, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay is DENIED as moot.